Per Curiam.

Respondent commenced an action in Supreme Court, New York County, against a former client for $5,000, claiming the reasonable value of services he had rendered over a period of seven years. The client contended that respondent had been fully paid. Respondent later served a verified bill of particulars particularizing services claimed to have been rendered on 312 separate days. The Referee has found that certain discrepancies in the original bill of particulars were inadvertent *203and later corrected in an amended bill. We are in agreement with this finding. It is clear that the respondent was underpaid by his client and induced to render services for low remuneration on the basis of the glowing but unfulfilled promises made by the client. The evidence indicates that respondent accepted the fees paid as in full payment of all services rendered. His conduct in bringing an unfounded action against his client was improper and cannot be excused. However, since he appears to be a person who, as characterized by the Referee, was “ essentially honest and right thinking,” but “ blinded by disappointment over his rejection ” by his client, we believe that the ends of justice will be served by imposing no disciplinary action other than a censure. The respondent should be censured.
Peck, P. J., Cohn, Callahan, Breitel and Botein, JJ., concur.
Respondent censured.